DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 44-48, 51-53, and 64 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. Claims 2, 3, 44, 51-53, and 64 contain limitations purporting to generate greater power output at the generator than input power into the electric motor. These claims lack credible utility as they violate the well-known first law of thermodynamics that states energy cannot be created or destroyed. This law implies that in a closed-loop system the power output cannot be greater than the power input. 
As seen in Fig. 1 of the applicant’s disclosure, applicant’s invention is a closed-loop system from the motor to the generator as all the power to the generator comes from the coupler, and all the power to the coupler comes from the electric motor. 
The applicant would likely argue that their invention does not violate the first law of thermodynamics because the generator output power is a combination of the input power to the motor and the power of the magnetic field generated by the permanent magnets that are central to the applicant’s inventive concept.
	This argument is unpersuasive because of another well-known law of physics that magnet forces do no work. Therefore, the addition of permanent magnets in the motor, coupler, or generator would not lead to generator output greater than the motor input. Permanent magnets are used in electric motors, not because they directly create more power, but because they 	facilitate changing the direction of the electric input power to better convert said input power into outputted rotating mechanical power. 

    PNG
    media_image1.png
    362
    413
    media_image1.png
    Greyscale

Claims 45-48 are rejected by virtue of their dependence on claim 44.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, 20-30, 33-37, 44, 47, 49-52, 54-62, and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kemp et al. (US 20150188400 A1, hereinafter “Kemp”). 
Regarding claim 1, Kemp teaches a magnetic electrical power storage and production system (Fig. 6, 1), comprising: 
an electric motor (Fig. 6, 11); 
an electrical energy generator coupled to the electric motor (Fig. 6, 12); and 
a coupling device (Fig. 6, 6) that couples the motor to the generator, 
wherein at least one of the motor, generator, or coupling device comprises a plurality of permanent magnets configured to increase an applied magnetic field to the system (Fig. 6, coupling device 6 has permanent magnets 2 that amplify the magnetic field of the system.

    PNG
    media_image2.png
    626
    486
    media_image2.png
    Greyscale

Regarding claim 2, Kemp teaches the system of claim 1. Kemp further teaches wherein an output power from the generator is greater than an input power to the motor (“The apparatus according to claim 1, claim 4, claim 6, and claim 7, further claims, a "Magnetic Flywheel Induction Engine-Motor-Generator", closed system design that is "self-sustaining", given, the system "Drive Motor" is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output power, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source; the remaining "DC/AC Electrical Motors/Generators/Alternator/s", output power, allows the apparatus to function as a "power-plant" and generator, which is "self-sustaining" recharging the battery source, while it produces AC/DC electrical power, and mechanical work”, claim 21). If the system is able to do mechanical work while still being self-sustaining, then the output must be greater than the input since the output is sufficient to reintroduce the input and have left over power to do mechanical work.
Regarding claim 3, Kemp teaches the system of claim 1. Kemp further teaches wherein an output power from the generator is greater than at least two times an input power to the motor (since the system is “self-sustaining” and can still do mechanical work, the output will eventually reach over twice the input if the system is operated for long enough). 
Regarding claim 4, Kemp teaches the system of claim 1. Kemp further teaches wherein the electric motor comprises a magnetic motor (Fig. 6, is an electric drive motor which means it generates torque by magnetic force produced from an electromagnetic coil). 
Regarding claim 8, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device comprises a magnetic coupling (Fig. 6, see magnets 2 on coupling device 6). 
Regarding claim 9, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device is configured to enhance an axial torque produced from the motor (“The greater the number of "Magnetic Flywheel Induction Rotor", facets or permanent magnet surfaces, the greater the motor speed control and the less torque required by the drive motor, to initiate magnetic induction; and this also results is greater output power generated, from the “Magnetic Flywheel Induction Engine-Motor-Generator””, [0045]). 
Regarding claim 10, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device comprises a plurality of permanent magnets (Fig. 6, see permanent magnets 2 on coupling device 6). 
Regarding claim 11, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device (Fig. 6, 6) comprises a first plurality of permanent magnets (Fig. 6, magnet 2 at top of coupler 6) at a first radial position and a second plurality of permanent magnets (Fig. 6, magnet 2 at bottom of coupler 6) at a second radial position.
Regarding claim 12, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device comprises a rotating magnetic field (i.e. the magnetic field generated by driving motor 11) and a static magnetic field (i.e. the magnetic field generated by the permanent magnets 2). 
Regarding claim 13, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device couples an output shaft (Fig. 6, see shaft protrude from 11 into 6) of the motor to an input shaft of the generator (Fig. 6, see shaft protrude from 6 into 12). 
Regarding claim 20, Kemp teaches the system of claim 1. Kemp further teaches further comprising a plurality of battery banks coupled to the motor (Fig. 6, 13) (“The invention claimed herein uses "Magnetic Induction", the physics of magnetic forces acting on rotary permanent magnets, and rotating magnetic fields, which produces permanent magnet motion, for the useful purposes of generating direct current (DC) electrical power, alternating current (AC) electrical power, recharging rechargeable batteries”, [0028]).
Regarding claim 21, Kemp teaches the system of claim 20. Kemp further comprising a charging system coupled to the plurality of battery banks, wherein the charging system (“charge controller”) is configured to provide input of electrical energy to at least one of the battery banks (“Given, the system is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source”, [0032]).
Regarding claim 22, Kemp teaches the system of claim 21. Kemp further teaches wherein the charging system is configured to generate a rate of charge greater into one of the plurality of battery banks (“input battery banks”) than the rate of discharge of another (“output battery banks”) one of the plurality of battery banks (“The "self-sustaining" is further accomplished, when the "output" power from the "Charge Controller" or the "Rechargeable Battery" source, is fed back as "input" via the "Motor Controller" and/or "Drive Motors", of the "Magnetic Flywheel Induction Engine-Motor-Generator". The remaining "DC/AC Electrical Motors/Generators/Alternator/s", output power of the "Magnetic Flywheel Induction Engine-Motor-Generator", allows the apparatus to function as a "power-plant" and generator, which is "self-sustaining" while it produces AC/DC electrical power”, [0035]-[0036]) (the rate of charging the input batteries must be greater than the rate of charging the load in order for the system to stay self-sustaining and ensure the input batteries stay charged). 
Regarding claim 23, Kemp teaches the system of claim 20. Kemp further teaches wherein electrical energy produced from the generator is provided to one or more external loads and at least one of the plurality of battery banks simultaneously (“The apparatus according to claim 1, claim 4, claim 6, and claim 7, further claims, a "Magnetic Flywheel Induction Engine-Motor-Generator", closed system design that is "self-sustaining", given, the system "Drive Motor" is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output power, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source; the remaining "DC/AC Electrical Motors/Generators/Alternator/s", output power, allows the apparatus to function as a "power-plant" and generator, which is "self-sustaining" recharging the battery source, while it produces AC/DC electrical power, and mechanical work”, claim 21) (i.e. output power goes back towards input and towards mechanical work). 
Regarding claim 24, Kemp teaches the system of claim 20. Kemp further teaches wherein the plurality of battery banks comprises a first set of battery banks (Fig. 6, 13) and a second set of battery banks (Fig. 6, 14), wherein the first set of battery banks is discharged while the second set of battery banks is charged (Fig. 6, first set is input to motor and second set is output from generator there corresponding roles during operation can be seen in Fig. 5 input batteries 4 are seen to be charged by solar panels 5 while output batteries 11 are discharged to an electric load). 
Regarding claim 25, Kemp teaches the system of claim 20. Kemp further teaches wherein the plurality of battery banks comprises a first set of battery banks (Fig. 6, 13) and a second set of battery banks (Fig. 6, 14), wherein the first set of battery banks is discharged to the motor while the second set of battery banks is charged by a solar assembly (Fig. 6, first set is input to motor and second set is output from generator there corresponding roles during operation can be seen in Fig. 5 input batteries 4 are seen to be charged by solar panels 5 while output batteries 11 are discharged partially to the electric motor to keep the system “self-sustaining”). 
Regarding claim 26, Kemp teaches the system of claim 25. Kemp further teaches wherein the rate of charge is greater than the rate of discharge (“The "self-sustaining" is further accomplished, when the "output" power from the "Charge Controller" or the "Rechargeable Battery" source, is fed back as "input" via the "Motor Controller" and/or "Drive Motors", of the "Magnetic Flywheel Induction Engine-Motor-Generator". The remaining "DC/AC Electrical Motors/Generators/Alternator/s", output power of the "Magnetic Flywheel Induction Engine-Motor-Generator", allows the apparatus to function as a "power-plant" and generator, which is "self-sustaining" while it produces AC/DC electrical power”, [0035]-[0036]) (the rate of charging the input batteries must be greater than the rate of charging the load in order for the system to stay self-sustaining and ensure the input batteries stay charged). 
Regarding claim 27, Kemp teaches the system of claim 1. Kemp further teaches further comprising a solar assembly, wherein the solar assembly comprises one or more solar panels (Fig. 23, 5). 

    PNG
    media_image3.png
    621
    483
    media_image3.png
    Greyscale

	Regarding claim 28, Kemp teaches the system of claim 1. Kemp further teaches wherein the generator is coupled to one or more external loads (“The invention according to FIG. 23, depicts in limited scope a "System Design" utilizing the "Magnetic Flywheel Induction Engine-Motor-Generator" (1), as an apparatus to recharge various types of "Rechargeable Batteries" (4), while simultaneously generating DC/AC Electrical output power, for powering electrical loads, propelling vehicles/aircraft/marine, and or producing mechanical work”, [0151]). 
	Regarding claim 29, Kemp teaches the system of claim 1. Kemp further teaches further comprising a control system configured to adjust an input power provided to the motor to regulate an output power produced by the generator (“The "self-sustaining" is further accomplished, when the "output" power from the "Charge Controller" (2) or the "Rechargeable Battery" (4) source, is fed back as "input" via the "Motor Controller" (3) and/or "Drive Motors" (7), of the "Magnetic Flywheel Induction Engine-Motor-Generator" (1)”, [0156]).
	Regarding claim 30, Kemp teaches the system of claim 1. Kemp further teaches further comprising a control system configured to adjust an input power provided to the coupling device to regulate a torque produced by the motor (“The "self-sustaining" is further accomplished, when the "output" power from the "Charge Controller" (2) or the "Rechargeable Battery" (4) source, is fed back as "input" via the "Motor Controller" (3) and/or "Drive Motors" (7), of the "Magnetic Flywheel Induction Engine-Motor-Generator" (1)”, [0156]) (controlling the input charge would necessarily control the torque of the motor given this structure). 
	Regarding claim 33, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device comprises a first magnetic coupling device and a second magnetic coupling device (Fig. 7, two coupling devices 6 can be seen). 

    PNG
    media_image4.png
    648
    494
    media_image4.png
    Greyscale

Regarding claim 34, Kemp teaches the system of claim 33. Kemp further wherein the first magnetic coupling device is coupled to the second magnetic coupling device in series (“The apparatus according to FIG. 15, FIG. 16, FIG. 17, FIG. 18, and FIG. 19, makes the claims that the electrical power inputs, which connects the wiring to the "Drive Motor/s" (7), and the electrical power outputs, which connects the wiring from the "Electrical Motors/Generators/Alternators" (8), can be connected into various "Series" or "Parallel" wiring configurations; based on the input and output power requirements of the system”, [0143]). 
Regarding claim 35, Kemp teaches the system of claim 33. Kemp further teaches wherein the first magnetic coupling device couples an output shaft of the motor to an input shaft of the second magnetic coupling device, and the second magnetic coupling couples an output shaft of the first magnetic coupling device to an input shaft of the generator (Fig. 7, shaft of the first drive motor 11 is coupled to the first magnetic coupler 6 which is connected to input shaft of second magnetic coupler by the first and second generators 12, and then output shaft of second coupler is coupled to input shaft of the third generator). 
Regarding claim 36, Kemp teaches the system of claim 33. Kemp further teaches wherein each of the first and second magnetic coupling devices comprises a plurality of permanent magnets (Fig. 7 see magnets 2 on both coupling devices 6). 
Regarding claim 37, Kemp teaches the system of claim 33. Kemp further teaches wherein each of the first and second magnetic coupling devices comprises a rotating magnetic field (Fig. 7, driving field from device ahead of the respective coupling device in the circuit) and a static magnetic field (Fig. 7, the magnetic field from permanent magnets 2). 
Regarding claim 44, Kemp teaches a method of providing electrical energy (“The present invention generally relates to devices and methods employing motors/generators/alternators, flywheel kinetic energy, permanent magnets, and rotary magnetic fields, for the purposes of providing a driving force, and for enhancing power from a motor, used for generating direct current (DC) electrical power, alternating current (AC) electrical power, recharging of rechargeable batteries, and acts as a mechanical mover doing work”, [0003]), comprising energizing an electric motor (Fig. 6, 11); 
coupling the electric motor to a generator (Fig. 6, 12) with a coupling device (Fig. 6, 6); 
providing an output power from the generator that is greater than the input power to the electric motor (“The apparatus according to claim 1, claim 4, claim 6, and claim 7, further claims, a "Magnetic Flywheel Induction Engine-Motor-Generator", closed system design that is "self-sustaining", given, the system "Drive Motor" is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output power, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source; the remaining "DC/AC Electrical Motors/Generators/Alternator/s", output power, allows the apparatus to function as a "power-plant" and generator, which is "self-sustaining" recharging the battery source, while it produces AC/DC electrical power, and mechanical work”, claim 21) (If the system is able to do mechanical work while still being self-sustaining, then the output must be greater than the input since the output is sufficient to reintroduce the input and have left over power to do mechanical work) based on an enhanced magnetic flux provided by a plurality of permanent magnets (Fig. 6, 2).
	Regarding claim 47, Kemp teaches the method of claim 44. Kemp further teaches wherein the plurality of permanent magnets (Fig. 6, 2) is located within the coupling device (Fig. 6, 6). 
	Regarding claim 49, Kemp teaches a method of providing electrical energy (“The present invention generally relates to devices and methods employing motors/generators/alternators, flywheel kinetic energy, permanent magnets, and rotary magnetic fields, for the purposes of providing a driving force, and for enhancing power from a motor, used for generating direct current (DC) electrical power, alternating current (AC) electrical power, recharging of rechargeable batteries, and acts as a mechanical mover doing work”, [0003]), comprising energizing an electric motor (Fig. 6, 11) with current from at least one of a plurality of battery banks (Fig. 6, 13) to provide rotation of an output shaft of the electric motor; 
coupling an output shaft of the motor to an input shaft of a generator (Fig. 6, output shaft of motor 11 coupled to input shaft of generator 12 via coupler 6); 
generating power from the generator based on rotation of the output shaft of the motor (Fig. 6, supply mechanical power to an electric generator will result in electric power being generated); and providing an enhanced magnetic flux by utilizing a plurality of permanent magnets (Fig. 6, 2).
Regarding claim 50, Kemp teaches the method of claim 49. Kemp further teaches wherein the coupling step comprises utilizing one or more magnetic couplers (Fig. 6, 6). 
Regarding claim 51, Kemp teaches the method of claim 49. Kemp further teaches further comprising providing an output power from the generator that is greater than the input power to the electric motor (“The apparatus according to claim 1, claim 4, claim 6, and claim 7, further claims, a "Magnetic Flywheel Induction Engine-Motor-Generator", closed system design that is "self-sustaining", given, the system "Drive Motor" is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output power, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source; the remaining "DC/AC Electrical Motors/Generators/Alternator/s", output power, allows the apparatus to function as a "power-plant" and generator, which is "self-sustaining" recharging the battery source, while it produces AC/DC electrical power, and mechanical work”, claim 21) (If the system is able to do mechanical work while still being self-sustaining, then the output must be greater than the input since the output is sufficient to reintroduce the input and have left over power to do mechanical work). 
Regarding claim 52, Kemp teaches the method of claim 51. Kemp further teaches wherein the output power is greater than at least two times than the input power (since the system is “self-sustaining” and can still do mechanical work, the output will eventually reach over twice the input if the system is operated for long enough).
Regarding claim 54, Kemp teaches the method of claim 49. Kemp further teaches further comprising adjusting electrical power provided to the electric motor to maintain a desired output power provided by the generator (“The "self-sustaining" is further accomplished, when the "output" power from the "Charge Controller" (2) or the "Rechargeable Battery" (4) source, is fed back as "input" via the "Motor Controller" (3) and/or "Drive Motors" (7), of the "Magnetic Flywheel Induction Engine-Motor-Generator" (1)”, [0156]) (i.e. the charge controller is used to control the desired output level of the system). 
Regarding claim 55, Kemp teaches the method of claim 49. Kemp further teaches further comprising increasing an axial torque produced by the motor by utilizing a magnetic coupling device between the motor and the generator (“The greater the number of "Magnetic Flywheel Induction Rotor", facets or permanent magnet surfaces, the greater the motor speed control and the less torque required by the drive motor, to initiate magnetic induction; and this also results is greater output power generated, from the “Magnetic Flywheel Induction Engine-Motor-Generator””, [0045]). 
Regarding claim 56, Kemp teaches the method of claim 49. Kemp further teaches further comprising increasing an axial torque produced by the motor based on the plurality of permanent magnets (“The greater the number of "Magnetic Flywheel Induction Rotor", facets or permanent magnet surfaces, the greater the motor speed control and the less torque required by the drive motor, to initiate magnetic induction; and this also results is greater output power generated, from the “Magnetic Flywheel Induction Engine-Motor-Generator””, [0045]). 
	Regarding claim 57, Kemp teaches the method of claim 49. Kemp further teaches further comprising providing a rotating magnetic field (i.e. the magnetic field generated by the driving motor 11) and a static magnetic field (i.e. the magnetic field generated by the permanent magnets 2) by the use of the plurality of permanent magnets.
Regarding claim 58, Kemp teaches the method of claim 49. Kemp further teaches further comprising charging the one or more battery banks based on power provided by the generator (“Given, the system is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source”, [0032]).
Regarding claim 59, Kemp teaches the method of claim 49. Kemp teaches further comprising regulating the power provided to one or more external loads to maintain a predetermined battery charge threshold on the one or more battery banks (“Given, the system is powered by a "Rechargeable Battery" source, the "system" reacts "self-sustaining" by connecting the electrical output, from one or more of the "DC/AC Electrical Motors/Generators/Alternators", to a "Charge Controller", or directly to the "Rechargeable Battery" source”, [0032]) (charge controller connected to the output and ensures batteries are charged enough to keep system “self-sustaining”). 
Regarding claim 60, Kemp teaches the method of claim 49. Kemp teaches further comprising regulating the power provided to the electrical motor to maintain a predetermined battery charge threshold on the one or more battery banks generator (“The "self-sustaining" is further accomplished, when the "output" power from the "Charge Controller" (2) or the "Rechargeable Battery" (4) source, is fed back as "input" via the "Motor Controller" (3) and/or "Drive Motors" (7), of the "Magnetic Flywheel Induction Engine-Motor-Generator" (1)”, [0156])(the motor controller ensures feedback is sufficient to keep batteries charged so that system can be “self-sustaining”).
Regarding claim 61, Kemp teaches the method of claim 49. Kemp further teaches further comprising providing electrical power to a magnetic coupling device to increase an axial torque provided by the motor (“The greater the number of "Magnetic Flywheel Induction Rotor", facets or permanent magnet surfaces, the greater the motor speed control and the less torque required by the drive motor, to initiate magnetic induction; and this also results is greater output power generated, from the “Magnetic Flywheel Induction Engine-Motor-Generator””, [0045]). 
	Regarding claim 62, Kemp teaches the method of claim 49. Kemp further teaches further comprising providing electrical power to a magnetic coupling device while providing electrical power to the motor (Fig. 6, electric power flows from battery 13 to motor 11 and into coupling device 6). 
	Regarding claim 67, Kemp teaches the method of claim 49. Kemp further teaches further comprising providing electrical energy from a solar array to the one or more battery banks (Fig. 23, solar array 5 provides power to battery 4 via charge controller 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 17-19, 32, 38, 45, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Li et al. (US 20160043620 A1, hereinafter “Li”).
Regarding claim 5, Kemp teaches the system of claim 1.
Kemp does not teach wherein the motor comprises a plurality of permanent magnets.
	Li teaches an electric motor with a plurality of permanent magnets (Fig. 3, 60).

    PNG
    media_image5.png
    473
    516
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Kemp to have permanent magnets as taught by Li. 
	This would increase the power density of the motor as permanent magnets generally produce greater magnetic flux than electromagnetic coils.
Regarding claim 6, Kemp teaches the system of claim 1. 
Kemp does not teach wherein the motor comprises a rotor and a stator, wherein a plurality of permanent magnets is coupled to the rotor.
Li teaches an electric motor wherein the motor comprises a rotor and a stator, wherein a plurality of permanent magnets is coupled to the rotor (“The motor 1 includes a wound stator 2 and a permanent magnet rotor 5 being rotatable relative to the stator 1”, [0044]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the motor of Kemp with the permanent magnet motor taught by Li. 
	This would increase the power density of the motor as permanent magnets generally produce greater magnetic flux than electromagnetic coils.
Regarding claim 7, Kemp teaches the system of claim 1. 
Kemp does not teach wherein the motor comprises a rotating magnetic field and a static magnetic field.
Li teaches an electric motor wherein the motor comprises a rotating magnetic field (i.e. the magnetic field generated by the stator) (“The motor 1 includes a wound stator 2 and a permanent magnet rotor 5 being rotatable relative to the stator 1”, [0044]) (the fact that the stator is wound indicates that the machine operates by current flowing through the windings and generating a magnetic force to rotate the rotor) and a static magnetic field (i.e. the magnetic field generated by the permanent magnets). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the motor of Kemp with the permanent magnet motor taught by Li. 
	This would increase the power density of the motor as permanent magnets generally produce greater magnetic flux than electromagnetic coils.
Regarding claim 17, Kemp teaches the system of claim 1.
Kemp does not teach wherein the generator comprises a rotor, a stator, and a housing at least partially surrounding an input shaft to the generator, wherein the housing comprises a plurality of permanent magnets.
Li teaches an electric generator (Fig. 1, 1) (the examiner notes that the structure for an electric motor is the same as that for an electric generator the only difference is whether you drive the device mechanically to generate electrical power or electrically to generate mechanical power) wherein the generator comprises a rotor (Fig. 1, 5), a stator (Fig. 1, 2), and a housing (Fig. 3, 30) at least partially surrounding an input shaft to the generator, wherein the housing comprises a plurality of permanent magnets (Fig. 3, 60) (“In this embodiment, the rotor 5 is disposed within the stator 2. The rotor 5 includes a shaft 20, magnets 60, cores 70, end plates 40 and 50, and a housing 30. There are multiple magnets 60 and cores 70 and they are alternately arranged in the circumferential direction. The magnets 60 and cores 70 cooperatively form a column disposed about the shaft 20,”, [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the motor of Kemp with the permanent magnet motor taught by Li.
This would have the advantage of improving motor performance (“The magnetic housing 30 results in some magnetic flux leakage but reduces the reluctance between the rotor and the stator to the reluctance of the air gap 3 between the stator 2 and rotor 5. Thus the magnetic flux between the cores 70 of the rotor 5 and the stator 2 is increased, improving the performance of the motor. Thus, the housing 30 is not only for fixing the magnets and cores, but also improves the performance of the motor 1”, [0063]). 
Regarding claim 18, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device comprises a plurality of permanent magnets (Fig. 6, 2).
Kemp does not teach wherein the motor comprises a plurality of permanent magnets.
Li teaches an electric motor with a plurality of permanent magnets (Fig. 3, 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Kemp to have permanent magnets as taught by Li. 
	This would increase the power density of the motor as permanent magnets generally produce greater magnetic flux than electromagnetic coils. 
Regarding claim 19, Kemp teaches the system of claim 1. Kemp further teaches wherein the coupling device comprises a plurality of permanent magnets.
Kemp does not teach wherein the motor and generator comprises a plurality of permanent magnets.
Li teaches an electric motor (or generator as the structure for an electric motor is the same as that for an electric generator the only difference is whether you drive the device mechanically to generate electrical power or electrically to generate mechanical power) with a plurality of permanent magnets (Fig. 3, 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor and generator of Kemp to have permanent magnets as taught by Li. 
	This would increase the power density of the motor and generator as permanent magnets generally produce greater magnetic flux than electromagnetic coils. 
	Regarding claim 32, Kemp teaches the system of claim 1.
Kemp does not teach further comprising a magnetic housing comprising a plurality of permanent magnets, wherein the magnetic housing is positioned around and external to at least one of an output shaft to the electric motor and an input shaft to the electrical energy generator.
Li teaches an electric motor (Fig. 1, 1) comprising a magnetic housing (Fig. 3, 30) comprising a plurality of permanent magnets (Fig. 3, 60), wherein the magnetic housing is positioned around and external to at least one of an output shaft (Fig. 2, 20) to the electric motor and an input shaft (Fig. 2, 20) to the electrical energy generator (the electric machine 1 has all the structure to be either a motor or generator and shaft 20 is both the input and output shaft). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Kemp to include the magnetic housing taught by Li.
This would have the advantage of improving motor performance (“The magnetic housing 30 results in some magnetic flux leakage but reduces the reluctance between the rotor and the stator to the reluctance of the air gap 3 between the stator 2 and rotor 5. Thus the magnetic flux between the cores 70 of the rotor 5 and the stator 2 is increased, improving the performance of the motor. Thus, the housing 30 is not only for fixing the magnets and cores, but also improves the performance of the motor 1”, [0063]). 
	Regarding claim 38, Kemp teaches a magnetic electrical power storage and production system (Fig. 6, 1), comprising, an electric motor (Fig. 6, 11); 
an electrical energy generator (Fig. 6, 12) coupled to the electric motor; 
a coupling device (Fig. 6, 6) that couples an output shaft of the motor to an input shaft of the generator;
Kemp does not teach at least one magnetic housing comprising a plurality of permanent magnets configured to increase an applied magnetic field to the system, wherein the magnetic housing is coupled to at least one of the motor or the generator.
Li teaches at least one magnetic housing (Fig. 3, 30) comprising a plurality of permanent magnets (Fig. 3, 60) configured to increase an applied magnetic field to the system (see quote below from [0063]), wherein the magnetic housing is coupled to at least one of the motor or the generator (Fig. 1, 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Kemp to include the magnetic housing taught by Li.
This would have the advantage of improving motor performance (“The magnetic housing 30 results in some magnetic flux leakage but reduces the reluctance between the rotor and the stator to the reluctance of the air gap 3 between the stator 2 and rotor 5. Thus the magnetic flux between the cores 70 of the rotor 5 and the stator 2 is increased, improving the performance of the motor. Thus, the housing 30 is not only for fixing the magnets and cores, but also improves the performance of the motor 1”, [0063]). 
	Regarding claim 45, Kemp teaches the method of claim 44.
Kemp does not teach wherein the plurality of permanent magnets is coupled to a rotor of the electric motor.
Li teaches an electric motorwherein a plurality of permanent magnets is coupled to the rotor (“The motor 1 includes a wound stator 2 and a permanent magnet rotor 5 being rotatable relative to the stator 1”, [0044]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the motor of Kemp with the permanent magnet motor taught by Li. 
This would increase the power density of the motor as permanent magnets generally produce greater magnetic flux than electromagnetic coils.
Regarding claim 66, Kemp teaches the method of claim 49. 
Kemp does not teach further comprising enhancing the performance characteristics of the motor or generator by applying a permanent magnetic field within the motor or generator based on the plurality of permanent magnets.
Li teaches a method of operating an electric motor comprising enhancing the performance characteristics of the motor or generator by applying a permanent magnetic field within the motor or generator based on the plurality of permanent magnets (Fig. 3, 60). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Kemp to include the permanent magnets taught by Li.
This would have the advantage of improving the magnetic flux of the rotor which would enhance the performance characteristics of the machine. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Woodward (WO 9604094 A2). 
Regarding claim 14, Kemp teaches the system of claim 1.
Kemp does not teach wherein the coupling device comprises a spider coupling.
Woodward teaches an electric machine (“An enclosed electrical machine, the most desirable for most applications, can be manufactured as a disc-type with the outer ring of each rotor section forming a rotating seal”, page 3, last paragraph) wherein the motor sections are coupled using spider couplings (“In this machine, a rotor section can be constructed to accommodate a three jaw flexible coupling and spider for the machines requiring a coupling”, page 3, last paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coupling of Kemp to be a spider coupling.
This would have the advantage of making a secure, yet simple shaft securing design (“A rotor section can be constructed to accommodate a three jaw flexible coupling and spider, eliminating the need of a shaft extension and one half of a flexible coupling”, [abstract]).
Claim(s) 15, 16, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Yang (US 20090152957 A1). 
Regarding claim 15, Kemp teaches the system of claim 1. 
Kemp does not teach wherein the generator comprises a rotor and a stator, wherein a plurality of permanent magnets is coupled to the stator.
Yang teaches a generator (“Whereas a conventional AC or DC revolution or linear electric machinery either of commutator, brush, brushless, ring-brush, synchronous, asynchronous, internal revolving, external revolving, revolving with an electric magnetic structure at middle, double-acting, triple-acting, multi-layer, multi-ring, linear, DC brushless, or inverter electric machinery, or an electric machinery functioning as a generator or as a motor or as both a generator and a motor, coupling transmission device, as an EME vortex coupling transmission device, or an EME vortex braking device, is usually provided with a magnetic pole structure to produce EM effect operation”, [0004]) that comprises a rotor (Fig. 27, 42) and a stator (Fig. 27, 43), wherein a plurality of permanent magnets (Fig. 27, 103) is coupled to the stator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator of Kemp to include permanent magnets as taught by Yang.
This would have the advantage of increasing machine torque as permanent magnet generally produce greater magnetic flux. 

    PNG
    media_image6.png
    399
    436
    media_image6.png
    Greyscale

Regarding claim 16, Kemp teaches the system of claim 1. 
Kemp does not teach wherein the generator comprises a rotor and a stator, wherein a first plurality of permanent magnets is coupled to the stator and a second plurality of permanent magnets is coupled to the rotor.
Yang teaches a generator (“Whereas a conventional AC or DC revolution or linear electric machinery either of commutator, brush, brushless, ring-brush, synchronous, asynchronous, internal revolving, external revolving, revolving with an electric magnetic structure at middle, double-acting, triple-acting, multi-layer, multi-ring, linear, DC brushless, or inverter electric machinery, or an electric machinery functioning as a generator or as a motor or as both a generator and a motor, coupling transmission device, as an EME vortex coupling transmission device, or an EME vortex braking device, is usually provided with a magnetic pole structure to produce EM effect operation”, [0004]) wherein the generator comprises a rotor (Fig. 27, 42) and a stator (Fig. 27, 43), wherein a first plurality of permanent magnets (Fig. 27, 103 on 43) is coupled to the stator and a second plurality of permanent magnets (Fig. 27, 103 on 42) is coupled to the rotor.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator of Kemp to include permanent magnets as taught by Yang.
This would have the advantage of increasing machine torque as permanent magnet generally produce greater magnetic flux. 
Regarding claim 46, Kemp teaches the method of claim 44.
Kemp does not teach wherein the plurality of permanent magnets is coupled to a stator of the generator.
Yang teaches a generator (“Whereas a conventional AC or DC revolution or linear electric machinery either of commutator, brush, brushless, ring-brush, synchronous, asynchronous, internal revolving, external revolving, revolving with an electric magnetic structure at middle, double-acting, triple-acting, multi-layer, multi-ring, linear, DC brushless, or inverter electric machinery, or an electric machinery functioning as a generator or as a motor or as both a generator and a motor, coupling transmission device, as an EME vortex coupling transmission device, or an EME vortex braking device, is usually provided with a magnetic pole structure to produce EM effect operation”, [0004]) that comprises a rotor (Fig. 27, 42) and a stator (Fig. 27, 43), wherein a plurality of permanent magnets (Fig. 27, 103) is coupled to the stator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator of Kemp to include permanent magnets as taught by Yang.
This would have the advantage of increasing machine torque as permanent magnet generally produce greater magnetic flux. 
Claim(s) 31 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Vandenberg (US 20180182523 A1).
Regarding claim 31, Kemp teaches the system of claim 1.
Kemp does not teach further comprising a magnetic housing comprising a plurality of permanent magnets, wherein the magnetic housing is positioned around and external to at least one of the motor or generator.
Vandenburg teaches an electric machine comprising a magnetic housing (Fig. 7, 700 and 700’) comprising a plurality of permanent magnets (Fig. 7, 720N, 720S, 711, and 712), wherein the magnetic housing is positioned around and external to at least one of the motor or generator (Fig. 7, stator blocks with coils 780 and rotor surrounding 750).

    PNG
    media_image7.png
    708
    526
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator of Kemp to include the magnetic housing taught by Vandenburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]). 
Regarding claim 48, Kemp teaches the method of claim 44. 
Kemp does not teach wherein the plurality of permanent magnets is located within a least one magnetic housing positioned around and external to at least one of the motor or the generator.
Vandenburg teaches an electric machine comprising a magnetic housing (Fig. 7, 700 and 700’) comprising a plurality of permanent magnets (Fig. 7, 720N, 720S, 711, and 712), wherein the magnetic housing is positioned around and external to at least one of the motor or generator (Fig. 7, stator blocks with coils 780 and rotor surrounding 750).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator of Kemp to include the magnetic housing taught by Vandenburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]). 
Claim(s) 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Li and Vanderburg. 
Regarding claim 39, Kemp in view of Li teaches the system of claim 38.
Kemp does not teach wherein the at least one magnetic housing is positioned around and external to the motor.
Vanderburg teaches a magnetic housing (Fig. 7, 700 and 700’) external to an electric motor (Fig. 7, stator blocks with coils 780 and rotor surrounding 750).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the generator of Kemp in view of Li by making the magnetic housing external taught by Vandenburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]).
Regarding claim 40, Kemp in view of Li teaches the system of claim 38. 
Kemp does not teach wherein the at least one magnetic housing is positioned around and external to the generator.
Vanderburg teaches a magnetic housing (Fig. 7, 700 and 700’) external to an electric generator (Fig. 7, stator blocks with coils 780 and rotor surrounding 750).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the generator of Kemp in view of Li by making the magnetic housing external taught by Vandenburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]).
Regarding claim 41, Kemp in view of Li teaches the system of claim 38.
Li does not teach wherein the at least one magnetic housing comprises a first magnetic housing positioned around and external to the motor and a second magnetic housing positioned around and external to the generator.
Vanderburg teaches a magnetic housing (Fig. 7, 700 and 700’) comprising a first magnetic housing (Fig. 7, 700) positioned around and external to the motor (Fig. 7, stator blocks with coils 780 and rotor surrounding 750) and a second magnetic housing (Fig. 7, 700’) positioned around and external to the generator (Fig. 7, stator blocks with coils 780 and rotor surrounding 750) (examiner notes that the structure for an electric motor and generator are the same so the rotor/stator of Vanderburg can be operated as either a motor or a generator). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Kemp in view of Li by including one magnetic housing as taught by Vanderburg on the motor and the other magnetic housing on the generator as taught by Vanderburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]).
Regarding claim 42, Kemp in view of Li teaches the system of claim 38. 
Kemp does not teach wherein the at least one magnetic housing is coupled to an input shaft to the generator, wherein the at least one magnetic housing comprises a first plurality of permanent magnets coupled to the input shaft and a second plurality of permanent magnets that remain substantially fixed.
Vanderburg teaches an electric generator wherein the at least one magnetic housing (Fig. 7, 700 and 700’) is coupled (700 and shaft magnetically coupled through interaction of 711 and 712 with 761) to an input shaft to the generator (Fig. 7, unlabeled shaft through 750) wherein the at least one magnetic housing comprises a first plurality of permanent magnets (Fig. 7, 711 and 712) coupled to the input shaft and a second plurality of permanent magnets that remain substantially fixed (Fig. 7, 720N and 720S).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the generator of Kemp in view of Li by adding in the magnetic housing taught by Vandenburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]).
Regarding claim 43, Kemp in view of Li teaches the system of claim 38. 
Kemp does not teach wherein the at least one magnetic housing is coupled to an output shaft of the motor, wherein the at least one magnetic housing comprises a first plurality of permanent magnets coupled to the output shaft and a second plurality of permanent magnets that remain substantially fixed.
Vanderburg teaches an electric generator wherein the at least one magnetic housing (Fig. 7, 700 and 700’) is coupled (700 and shaft magnetically coupled through interaction of 711 and 712 with 761) to an output shaft of the motor (Fig. 7, unlabeled shaft through 750) (in the axial motor the shaft must extend through the housing 700 in order support the shaft and to transfer the load to do meaningful work), wherein the at least one magnetic housing comprises a first plurality of permanent magnets (Fig. 7, 711 and 712) coupled to the output shaft and a second plurality of permanent magnets that remain substantially fixed (Fig. 7, 720N and 720S).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the generator of Kemp in view of Li by adding in the magnetic housing taught by Vandenburg.
This would have the advantage of increasing device flexibility by providing pole control over the electric machine (“One should appreciate that the disclosed techniques provide many advantageous technical effects including the ability to switch the polarity of the electromagnet having permanent magnets being used to enhance both poles. Gaps in the core of the electromagnet used in conjunction with a power control coil to enhance magnetic flux at each pole with magnetic flux from permanent magnets”, [0088]).
Claim(s) 53 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Tsai (US 20180123427 A1).
Regarding claim 53, Kemp teaches the method of claim 49.
Kemp does not teach further comprising reducing electrical power provided to the electric motor to maintain approximately the same electrical output provided by the generator.
Tsai teaches a power generation system comprising reducing electrical power provided to the electric motor to maintain approximately the same electrical output provided by the generator (“An electricity generation device with low power consumption has an operating module, a first motor, and a second motor. The electricity is inputted to the first motor to actuate the first motor in a short time, the first motor drives a transmission assembly of the operating module to rotate, and the transmission assembly drives a flywheel of the operating module to rotate. A generator rotor is mounted around the flywheel, and a generator stator is mounted around an inner peripheral surface of the body. The second motor is driven by the transmission assembly. When the flywheel reaches a certain rotational speed, the second motor only needs a low current input to keep operating. That is, the second motor can be continuously operated, and the flywheel generates rotor power, thereby achieving power generation at low energy consumption”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kemp to include reducing the input power as taught by Tsai.
This would have the benefit of making the system more efficient by reducing the needed input power. 
Regarding claim 63, Kemp teaches the method of claim 49.
Kemp does not teach further comprising reducing electrical power provided to the motor to stabilize output power from the generator.
Tsai teaches a power generation system comprising reducing electrical power provided to the electric motor to stabilize output power from the generator (“An electricity generation device with low power consumption has an operating module, a first motor, and a second motor. The electricity is inputted to the first motor to actuate the first motor in a short time, the first motor drives a transmission assembly of the operating module to rotate, and the transmission assembly drives a flywheel of the operating module to rotate. A generator rotor is mounted around the flywheel, and a generator stator is mounted around an inner peripheral surface of the body. The second motor is driven by the transmission assembly. When the flywheel reaches a certain rotational speed, the second motor only needs a low current input to keep operating. That is, the second motor can be continuously operated, and the flywheel generates rotor power, thereby achieving power generation at low energy consumption”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kemp to include reducing the input power as taught by Tsai.
This would have the benefit of making the system more efficient by reducing the needed input power. 
Claim(s) 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Joseph (US 20190173340 A1).
Regarding claim 64, Kemp teaches the method of claim 49.
Kemp does not teach further comprising providing pulsating electrical power to the electrical motor to maintain system output.
Joseph teaches an electric motor that uses pulsating electrical power to the electrical motor to maintain system output (“The invention as claimed has utility in that it provides a unique electric motor of greater energy efficiency when compared to current electric motors; whereby the present invention conserves a considerable amount of electricity by requiring current only 50% of the time while maintaining an equal and interminable magnetic field upon permanent magnets of a rotor”, [abstract]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kemp to use pulsating power to generate the same output as taught by Tsai. 
This would have the benefit of making the system more efficient by reducing the needed input power.
Regarding claim 65, Kemp teaches the method of claim 49.
Kemp does not teach further comprising providing pulsating electrical power to the electrical motor to maintain a substantially constant output power from the generator.
Joseph teaches an electric motor that uses pulsating electrical power to the electrical motor to maintain system output (“The invention as claimed has utility in that it provides a unique electric motor of greater energy efficiency when compared to current electric motors; whereby the present invention conserves a considerable amount of electricity by requiring current only 50% of the time while maintaining an equal and interminable magnetic field upon permanent magnets of a rotor”, [abstract]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kemp to use pulsating power to generate the same motor output as taught by Tsai, thereby ensuring the same generator power. 
This would have the benefit of making the system more efficient by reducing the needed input power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834